DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to a hydroponic apparatus.
Group II, claims 7-17, drawn to a hydroponic method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Groups I and II share the technical feature of a hydroponic apparatus, comprising a cultivation tank and planting containers, wherein the cultivation tank comprises an inner space configured to contain nutrient solutions and a planting groove formed on the top of the cultivation tank; and each of the planting containers comprises a container body and 
	Zeng discloses a hydroponic apparatus (Figures 1-7), comprising a cultivation tank and planting containers (planting plate 1 and planting cups 3), wherein the cultivation tank comprises an inner space configured to contain nutrient solutions (Paragraph [0046]; nutrient solution circulates in planting plate 1 to enter/exit planting cups 3) and a planting groove formed on the top of the cultivation tank (Paragraph [0040]; through grooves 2); and each of the planting containers comprises a container body and a container brim, each of the planting containers is capable of being arranged on the planting groove along a width direction of the planting groove through the container brim (Paragraph [0040]; planting cups 3 arranged on through grooves 2), each of the planting containers is movable along a length direction of the planting groove, and each of the planting containers is configured to grow a plant (Paragraph [0039]; space between plants can be adjusted by movement of planting cups 3 along through groove 2).
	As the common features were well known in the art before the filing date, they cannot be considered special technical features that would otherwise unify the groups. Therefore, 
During a telephone voice message left by Christopher Atkinson on 3/7/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 1: “comprising a cultivation tank and planting containers” should read -comprising a cultivation tank and plurality of planting containers-.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et al. (CN 106613865 A).
Regarding claim 1, Zeng discloses a hydroponic apparatus (Figures 1-7), comprising a cultivation tank and planting containers (planting plate 1 and planting cups 3), wherein 
the cultivation tank comprises an inner space configured to contain nutrient solutions (Paragraph [0046]; nutrient solution circulates in planting plate 1 to enter/exit planting cups 3) and a planting groove formed on the top of the cultivation tank (Paragraph [0040]; through grooves 2); and 
each of the planting containers comprises a container body and a container brim, each of the planting containers is capable of being arranged on the planting groove along a width direction of the planting groove through the container brim (Paragraph [0040]; planting cups 3 arranged on through grooves 2), each of the planting containers is movable along a length direction of the planting groove, and each of the planting containers is configured to grow a plant (Paragraph [0039]; space between plants can be adjusted by movement of planting cups 3 along through groove 2).
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or make obvious, either alone or in combination, the combined limitations of applicant’s claimed invention. The closest prior art of record fails to specifically teach the structure recited in claim 2 regarding the push mechanism comprising a holder, a push rod, and a push driving mechanism, the holder being rotatable around an axis extending along the length direction of the planting groove; and a rotating mechanism comprising a rotating driving mechanism connected to the holder to drive the holder to rotate around the axis extending along the length direction of the planting groove. Claims 3-4 depend from claim 2, claims 5 depends from claim 3, and claim 6 depends from claim 5, and are therefore all indicated as allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haub (US 4216618 A), Roberts (US 5097627 A), Deforche (US 10765074 B2), Yoshida (US 11140834 B2), Muramoto (US 20190183076 A1), and Dufresne (US 20180007850 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642